Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 13, 2014

                                     No. 04-13-00602-CV

                          Phyllis K. PACHECO and Mark Pacheco,
                                        Appellants

                                                v.

Larry W. FREISENHAHN, Jr., Manager and President of Freisenhahn Land Company, L.L.C.,
             and General Partner of Freisenhahn Development Properties, LP,
                                        Appellees

                From the 218th Judicial District Court, Atascosa County, Texas
                            Trial Court No. 11-05-0460-B-CVA
                          Honorable Stella Saxon, Judge Presiding


                                        ORDER
       We order the Atascosa County District Clerk to file a supplemental record containing the
following the following items:

              (1) The trial court’s Unopposed Order Granting Motion to Sever, signed August 5, 2013;
                  and
              (2) The docket sheet in the severed cause, No. 11-05-0460-B-CVA.

       The supplemental record is due June 20, 2014.


       It is so ORDERED on June 13, 2014.

                                                            PER CURIAM


ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court